MEMORANDUM *
Plaintiffs-Appellants Terry and James Braddock and Joseph Dyer, Jr., brought this gender discrimination claim against their employer, Clark County. They claim that the county discriminatorily assigned specific overtime shifts to women. The district court granted summary judgment for the county, and we affirm.
The evidence in the record before the district court established that the county’s *667reasons for assigning the overtime shifts to employees other than the plaintiffs were grounded in cost savings and in the past clerical experience of the employees to which the jobs were assigned. There was no evidence that the assignments were based on gender. See Vasquez v. County of Los Angeles, 349 F.3d 634, 641 (9th Cir.2003). In addition, at least one of those originally assigned the overtime was a man.
There is similarly no basis for a claim under state law that the assignments were made negligently or in bad faith. Nevada law provides immunity for claims such as these and the district court properly so held. See Nev.Rev.Stat. § 41.032; Martinez v. Maruszczak, 168 P.3d 720, 729 (Nev.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.